Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 5/22/2022 has been received and entered.  Claims 1-9, 14-15 have been amended.
Claims 1-16 are pending

Election/Restriction
Applicant’s election without traverse of Group 6, claims 14 and 15, in the reply filed on 8/20/2021 was acknowledged.  It did not appear that it would be an undue burden to examine both groups 1 and 6, and the restriction requirement between groups 1 and 6 was withdrawn.
Examiner note: the claims have been amended from a method of determining a personalized estimate for a drug to a method of treatment of diabetes with a drug.  This is a shift in invention from determining an effect to one of treatment that was not previously presented in the restriction requirement, however upon review the limitations and elements under consideration of the previous claim remain and examination for treatment do not appear to be a burden for continued examination.
Claims 1-16 are pending.  Claims 10-13, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/21/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-9, drawn to a method of treating diabetes with a drug and claims 14-15, drawn to drawn to system for insulin delivery are currently under examination.

Priority
	This application filed 4/9/2018 is a 371 National stage filing of PCT/SE2016/050966 filed 10/7/2016 and claims benefit to foreign application SE1530154-2 filed 10/9/2015 in Sweden.
No comment has been made regarding the summary of priority in Applicant’s response.
Previously, receipt was acknowledged of certified copies of papers required by 37 CFR 1.55.  It is further noted that the certified copy is in English.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims have been amended have been amended to require ‘measuring a target biomarker’, recording the daily dose of a drug’ and ‘determining a dose of the drug’ based on an estimate of a finite impulse response model.  Specifically, at issue is the scope of the claim directed to a single dose that is recorded and determined relative to a biomarker using the response model set forth in the claims.  In review of the specification for example on page 14, the invention is provided as:
“In an embodiment of the present invention, the insulin action can be estimated from a record including N different sections of combined insulin dose and glucose data from an individual. An example of collected data can15 be seen in Fig. 1. These data sections may represent different time frames, e.g. each section represents a specific time section of the day and the entire record covers such sections from couple of weeks or months of data.”

and continues with a description of a finite impulse response model provided in the equations set forth in the claims which appears to require multiple measurements of the biomarker and drug delivery in assessing or determining a dose for treatment.  Dependent claims fail to address the issue, and appear to support that multiple values are required for the model set forth in the claims (see for example claim 2 which requires intervals, or multiple glucose values in claim 3).  In review of the specification, there does not appear to be guidance for the application of the equations for the scope of single measurements and appears only consistent with continuous or representative amounts of measurements in order to establish a correlation for possible treatment doses.
Amending the claims to be consistent with the required parameters of the analysis model, or providing a model which accounts for a single dose would address the basis of the rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 14 depends on claim 1 and is generally directed to a system for controlling insulin; claim 15 provides a list of types of devices none of which alone provide for the method steps as claimed.  However, as claim 1 has been amended new steps for measuring a target biomarker and recording doses appear to be required limitations of the system as a consequence of relying on the method.  The claim to the system appears inconsistent and disconnected to the method of claim 1 as amended.
Providing limitations to the system consistent with the method of claim 1 or making claim 14 independent and providing method steps independent of claim would address the basis of the rejection.

Claims 1-9, 14 and 15 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is noted that the claims have been amended, however the terms and  set forth as ‘penalty terms’ have not been modified.
Response to Applicant’s arguments
Applicants provide a summary of the rejection, and argue that using penalty terms in modeling is well known and conventional parameters used.  Applicants provide a reference by Tai and Pan for the use of predictors and the use of penalty terms in classifiers, and note the guidance of the specification and how they terms were fond by investigating the response in a number of test cases.  Applicant’s arguments have been fully considered, but not found persuasive.
It is generally acknowledged that modelling or the use of statistical classifying tools may require the addition of variables which can be used to increase the accuracy of the model or analysis.  However, as provided by Tai et al as well as the specification, such factors are empirically identified and not known conventional values.  The instant claims recite and require a specific formula with undefined variables and/or values that are necessary to practice the claims.  The claims have been amended to provide for ‘treating a person afflicted with diabetes’, so in addition to claims providing undefined variable values that are to be used, the method as directed to treatment makes the determination and delivery steps of the claims for the dose critical to the practice of the claim as a whole.
Therefore, for the reasons above and of record, the rejection is maintained.
Previous rejection of record
Specifically, the claim sets forth thatand  are ‘penalty terms’, however the claims fail to set forth what is represented by these, and the specification fails to provide a definition for these such that they can be used in the calculations required of the claims.  In review of the specification, the term ‘penalty’ appears twice (on pages 3 and 15) and is only consistent with the language in the claim.  Simply indicating that the variables in an arithmetic equation are penalty terms without any guidance to how to arrive or to use the ‘terms’ fails to clearly define the metes and bounds of what is required of the claimed steps.
As noted previously, more clearly setting forth what these terms are, how they are derived, and how and what they serve in the functions of the claim would address the basis of the rejection.  Dependent claims are included in the basis of the rejection because they rely on the steps of the independent claims, and fail to clarify the issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 14 and 15 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and has shifted from a method of determining a personalized estimate, to one for treatment of a person with diabetes.  The claims now provide steps a)-d) for measuring, recording, determining and delivering a dose for treatment of diabetes, using the finite impulse response model is used in the determination step c).  Steps a)-b) provide for gather data of a biomarker and the dose delivered, which is used in analysis step of c) which has not been amended and previously provided in a wherein clause for the dose to delivered in step d).  Claim 14 is drawn to a system for delivery ‘according to claim 1’ and embodies the amendments of claim 1 directed to a system that uses the information according to claim for insulin deliver.  More specifically, the method claims are directed to using a finite impulse model and basal glucose levels in the determination, and for the system using the determination for delivery of insulin after a meal.
For step 1 of the 101 analysis, as amended the claims are found to be directed to a statutory category of a process and system.  The claims have been amended to a process that requires active physical steps as amended, and the system which is used to perform the method.
For step 2A of the 101 analysis, the judicial exception of the method claims are the steps of accessing biomarker and dose history data to provide a personalized estimate of a finite impulse response model as set forth in step c) and the wherein clause defining the model that is applied to the data.  The judicial exception of the system claims are the instructions to apply a maximum likelihood approach.  The claims set forth arithmetic relationships in which data is to be analyzed.  The judicial exception is a set of instructions for analysis of biomarker data and appears to fall into the category of Mathematical Concepts, that is mathematical relationships used to evaluate data, and also into Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), where here the mathematical relationships required of the claims appear that they could be performed on paper and in one’s mind.  As amended, the claims require a single measurement of a biomarker and dose of a drug in performing the analysis, and given the guidance of the specification it appears that the equations for the modeling do not define but rather exemplify what was observed in the data analyzed.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  For the method claims as amended, the claims are directed to a method of treatment and provide a final step for delivering a dose of the drug, however is provided only generically.  Importantly, any possible treatment would require the determination of a proper dose and the claims are more consistent with instructions of identifying an appropriate dose then administer it, a does not appear to be a practical application of the analysis steps, only the outline for evaluating dose and history data.  Similarly for the system, biomarker information is analyzed, but there is no step in which the analysis is applied or even summarized for any consequence of the analysis.  In the instant case, the claims do not have an additional element.  This judicial exception requires steps recited at high level of generality as arithmetic relationships of data, and in view of the specification for implementation with a computer or processor are only stored on a non-transitory media as instructions, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining and analyzing biomarker/glucose data.  As such, the claims do not provide for any additional element to consider under step 2B which appear to be significantly more.  As provided in the guidance of the specification and claim 15 for example such methods and devices are commonly used for the care of diabetes patients.  With respect to modelling and the analysis of the data obtained, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the claims provide for one dose and biomarker in determining a dose to be delivered, which appears consistent with methods where blood glucose levels are checked, and insulin is provided to patient as needed.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of biomarker and glucose data.  While the instruction could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means of analysis.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
Response to Applicant’s arguments
Applicant provides a summary of the rejection and the framework by which the 101 analysis should be performed.  Applicants note that the specification teaches that ‘the present invention relates in general to insulin therapy’, and that given the guidance of the specification provides for using a patient’s own physiological and pharmacokinetic parameters to fine tune insulin treatment noting several passages of the specification.  Applicants argue that treatment claims are patent eligible, and compare the claims to that present in the Vanda decision.  Applicants argue that the mathematical concepts are not just that, but rather serve as a method for treatment, and provide a practical application for treatment as amended similar to that provided in Vanda.  Applicant’s arguments and the claim amendments have been fully considered but not found persuasive.
Initially, it is noted that the rejection has been rewritten to address the amended claims and new limitations as now a method of treatment.  As amended, it is acknowledged that the claimed method is a shift in the final step which now requires delivery of a determined dose, but the limitations for the biomarker and drug are generic and broad, and only in dependent claims are the correlation of glucose and insulin separately set forth.  Examiner also acknowledges that the guidance as a whole provides that the formula for modelling sets forth the basis for using a patient’s own physiological and pharmacokinetic parameters to possibly fine tune insulin treatment based on the observed relationship of diet and insulin response in subjects, and is what the claims are directed to.  As analyzed above, the steps of recording dose data and recording biomarker, i.e. glucose levels, is not new and the basis for current treatment regimes for diabetes, and are found to be conventional steps as broadly and generically claimed.  What is left is the judicial exception which provides a formula created through observation of subjects (however also subject to undefined specific error correction factors in the claims).  In this case the invention appears to be directed to the judicial exception that describes the relationship between drug dose and diet that one can observe, and is not found patent eligible.  Treatment per se is not the basis of patent eligibility as discussed in MPEP 2106.04d2.  More specifically, it is set forth to consider whether the Limitations Have More Than A Nominal Or Insignificant Relationship To The Exceptions, and whether the treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exceptions.  In this case, the treatment of diabetes commonly uses observed glucose levels and the response to insulin for a given subject.  The claims provide broadly for any biomarker and drug, and dependent claims appear to provide for know relationships for insulin and glucose in a subject.  While the evidence suggests that the formula was obtained through observation and be can be applied to historical data to potentially make predictions for a patient, the fact pattern does not appear to be consistent with that of Vanda where a specific variant was subject to a specific treatment.  Here the particularity of the treatment dosage does not appear to specifically integrate the mental analysis provided by the claims.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Stahl et al (IEEE 2015-of record) provides methods for monitoring glucose levels and provide the specific arithmetic models instantly claimed.  Analysis of diabetes and monitoring glucose levels were well known, as evidenced by Cobelli et al and Stahl et al (2010)(both of record), and while the dynamics of glucose regulation were known, monitored and modelled, the art fails to provide or make obvious the specific calculations set forth in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joseph Woitach/
Primary Examiner, Art Unit 1631